Fourth Court of Appeals
                               San Antonio, Texas
                                     January 6, 2021

                                  No. 04-20-00300-CV

       GARY AND THERESA POENISCH FAMILY LIMITED PARTNERSHIP,
                              Appellant

                                             v.

                            TMH LAND SERVICES, INC.,
                                   Appellee

               From the 218th Judicial District Court, Karnes County, Texas
                           Trial Court No. 19-02-00030-CVK
                       Honorable Russell Wilson, Judge Presiding


                                     ORDER

       Appellant’s motion for an extension of time to file its reply brief is GRANTED.
Appellant’s reply brief is due on or before February 11, 2021.

      It is so ORDERED on January 6, 2021.

                                                       PER CURIAM



      ATTESTED TO: _________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT